Willson, Judge.
This is a conviction under Article 318 of the Penal Code for carrying on the person brass knuckles. The information charges the offense properly and describes the arm unlawfully carried as brass knuckles, which is one of the arms specifically named in the statute creating the offense.
It appeared in evidence that the arm carried by defendant was made of steel and was not, in fact, made of brass. The said weapon, however, was the same as that commonly known as brass knuckles, in shape, size, use, etc. The only question in the case is, are knuckles made of steel or any other material except brass within the meaning of the term brass knuckles used in the statute? The trial judge held that brass knuckles meant steel or any other metal knuckles. In this view we concur.
We understand the word brass knuckles as used in the statute to signify a certain weapon used for offense and defense, worn upon the hand to strike with as if striking with the fist. This weapon, when first known and used, was commonly made of brass, but is now made of steel, platinum or other heavy metal, as well as of brass, but is still known and called brass knuckles, no matter what it is made of. “ Brass knuckles ” is the name of the particular weapon, as “ slung shot,” “ sword cane,” “bowie knife,” are names of certain other weapons. The word brass is used to designate the weapon, not to specify the metal of which it must be made. It is the evident spirit and intention of the statute to suppress the carrying of this dangerous and deadly weapon, and this spirit and intent of the law would be largely, if not entirely, defeated by holding that the weapon must be made of brass, because the same weapon can be, and is, manufactured more cheaply of other metals, while at the same time it is just as dangerous and as deadly as if made of brass.
We find no error in the conviction and the judgment is affirmed.

Affirmed.